
	

115 SRES 613 IS: Requesting a report on the observance of and respect for human rights and fundamental freedom in Saudi Arabia.
U.S. Senate
2018-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			August 22, 2018
			Mr. Merkley (for himself, Ms. Warren, Mr. Durbin, Mrs. Gillibrand, Mr. Wyden, Mr. Sanders, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Requesting a report on the observance of and respect for human rights and fundamental freedom in
			 Saudi Arabia.
	
	
 Whereas, in July 2018, the Government of Saudi Arabia detained prominent women rights activists Samar Badawi and Nassima al-Sada;
 Whereas the United States Department of State presented Ms. Badawi with the 2012 International Women of Courage Award in recognition of her efforts with regard to the discriminatory male guardianship system in Saudi Arabia;
 Whereas the Department of State has declined to express solidarity with the Government of Canada, which reacted appropriately to news of the detention of Ms. Badawi and Ms. al-Sada in expressing that it was gravely concerned about additional arrests of civil society and women’s rights activists and calling upon Saudi authorities to immediately release them and all other peaceful human-rights activists;
 Whereas the Government of Saudi Arabia reacted disproportionately to criticism by the Government of Canada by taking extreme retaliatory measures, including—
 (1)expelling the Ambassador of Canada to Saudi Arabia and recalling the Ambassador of Saudi Arabia to Canada;
 (2)ordering the return of citizens of Saudi Arabia living in Canada, including more than 1,000 medical students;
 (3)shutting off new bilateral trade and investment with Canada; and (4)terminating direct commercial flights on Saudi Arabian air carriers between Saudi Arabia and Canada;
 Whereas Canada is an indispensable ally in the North Atlantic Treaty Organization that shares the commitment of the United States to equal rights and the rule of law and, in defense of shared interests and values, Canada has fought and sacrificed alongside the United States in each of the World Wars and has contributed to Missions of the North Atlantic Treaty Organization in Afghanistan, the Balkans, Libya, and Central and Eastern Europe;
 Whereas the arrest of Ms. Badawi and Ms. al-Sada, as well as the ongoing detention of countless others such as blogger Raif Badawi and human rights lawyer Waleed Abu al-Khair, is part of a disturbing pattern of human rights violations committed by the Government of Saudi Arabia, which are documented in more than 50 pages of the 2017 Human Rights Report of the Department of State;
 Whereas, among the human rights violations by the Government of Saudi Arabia documented in that report, are unlawful killings, torture, arbitrary arrest and detention, restrictions on freedom of expression, violence and official gender discrimination against women, and criminalization of same-sex sexual activity;
 Whereas the office of the United Nations High Commissioner for Refugees assesses that airstrikes carried out by Saudi Arabia and the United Arab Emirates in Yemen accounted for 80 percent of all civilian casualties from December 2017 to May 2018 in the 5 governorates of Yemen most affected by fighting; and
 Whereas section 502B(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(2)) states that no security assistance may be provided to any country the government of which engages in a consistent pattern of gross violations of internationally recognized human rights: Now, therefore, be it
		
	
 That— (1)it is the sense of the Senate that—
 (A)the President should offer public support to Canada by calling upon the Government of Saudi Arabia to release Samar Badawi, Nassima al-Sada, Raif Badawi, Waleed Abu al-Khair, and all other peaceful human rights activists, journalists, and religious minorities held in detention by that Government on dubious charges; and
 (B)the arrest of women’s rights activists and their supporters since May 2018 is contrary to the stated goals of the Government of Saudi Arabia; and
 (2)the Senate requests, pursuant to section 502B(c)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)(1)), that the Secretary of State submit to Congress a statement, as required by that section, setting forth all the available information about observance of and respect for human rights and fundamental freedom in Saudi Arabia.
			
